DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomkute-Luksiene et al. (WO 2014037847 A2), hereinafter Tomkute-Luksiene.
Regarding claim 4, Tomkute-Luksiene teaches spiro compounds (title) with hole transporting properties (page 8 lines 8-9).
Tomkute-Luksiene teaches general formula I (page 4 top):

    PNG
    media_image1.png
    687
    763
    media_image1.png
    Greyscale

Tomkute-Luksiene teaches that each of the R groups in formula I may be independently moieties of formulas Ia or Ib (page 4 lines 13-18):

    PNG
    media_image2.png
    265
    755
    media_image2.png
    Greyscale

5 may be an alkoxy group (page 4 line 20) or an aryl group (pg. 4 line 20) , and X may be C(R8R9)2, R8 and R9 being alkyl groups (page 4 line 24 – page 5 line 1).  Tomkute-Luksiene teaches that the alkoxy group may be methoxy(page 11 lines 4-6 and page 12 line 20) and that the aryl group can be phenoxy (pg. 14 lines 23-25). Tomkute-Luksiene teaches that an alkyl group may be especially a methyl group (page 8 line 26).  
In combination, these teachings mean that Tomkute-Luksiene would be open to each of claimed formula 2 and claimed formula 3 with each of the claimed R1 to R4 is a methoxy or phenoxy, each of the claimed A1 to A4 is present as claimed, one of R11 or R12 is a substituted (C6) aryl group and the other one a substituted (C13) aryl group or an alkyl group (instant R11 and instant R12 corresponds to Tomkute-Luksiene R8 and R9).
Tomkute-Luksiene does not positive either formula 2 or formula 3.
However, Tomkute-Luksiene teaches all these options defining each of the claimed formulas as compatible aspects of a single invention.
Therefore, it would have been obvious to one of ordinary skill to combine Tomkute-Luksiene's teachings and reasonably expect the resulting spiro compounds to provide transport holes as intended by Tomkute-Luksiene.
Regarding claim 6, modifying Tomkute-Luksiene as proposed above would have resulted in the following four claimed compounds.

    PNG
    media_image3.png
    334
    424
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    318
    433
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    303
    849
    media_image5.png
    Greyscale

Claims 7, 9, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomkute-Luksiene as applied to claim 4 above, and further in view of Satou et al. (US 20180122587 A1), hereinafter Satou.
Regarding claim 7, Tomkute-Luksiene does not teach a perovskite cell.
However, Tomkute-Luksiene teaches using the spiro compound (title) as a hole transporting material (HTM) in an organic solar cell (page 8 lines 4-9).
Satou relates to a HTM for a photoelectric conversion element (paragraph 0010 bottom).  Satou teaches that the HTM may be a spiro compound structurally similar to the ones Tomkute-Luksiene would have made obvious (e.g. Satou page 13 Chemical Formulas 7 and 8 and page 15 Chemical Formula 17).  Satou teaches using these compounds in perovskite photoelectric conversion element (paragraph 0010) and 
Therefore, taken together, Tomkute-Luksiene and Satou would have made it obvious to use the HTM compounds taught by Tomkute-Luksiene in a perovskite solar cell and reasonably expect the compound to facilitate hole transport therein.
Regarding claim 9, Satou (figure 4) teaches a photoelectric conversion element (10D) comprising in this order: a transparent electrode (11b), which is a first electrode, an electron transport layer (15), a photosensitive layer (13C), which is a light absorption layer, a hole transport layer (3B), and a second electrode (2).  Satou teaches that the photosensitive layer (13) contains at least one kind of perovskite compound (paragraph 0110 top).  Tomkute-Luksiene teaches using the spiro compound (title) as an HTM (page 8 lines 4-9).
Regarding claim 11, the rejection of parent claim 4 provides a rationale supporting the obviousness of claimed formulas 2 and 3.
Regarding claim 12, modifying Tomkute-Luksiene as proposed above would have resulted in the following four claimed compounds.

    PNG
    media_image3.png
    334
    424
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    318
    433
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    303
    849
    media_image5.png
    Greyscale

Regarding claim 13, Tomkute-Luksiene teaches spin coating HTM compounds from a solution (page 21 lines 10-12).  A solution necessarily requires a solvent, and spin coating necessarily involves applying the solution to a surface.
However, Satou relates to a HTM for a photoelectric conversion element (paragraph 0010 bottom).  Satou teaches forming an HTM layer (paragraph 0259) by spin coating a solution and then drying it (paragraph 0260), thereby removing the solvent.  Drying the layer predictably would have stabilized the HTM material on the surface.
Therefore, in order to stabilize Tomkute-Luksiene's spin coated HTM layer, it would have been obvious to one of ordinary skill in the art to remove the solvent.
Claim 14, claim 15, claim 17, and claim 18 respectively recite methods of making the solar cell of claim 7, claim 9, claim 11, and claim 12.

Regarding claim 16, Satou teaches forming the HTM layer (paragraph 0259) by spin coating a solution and then drying it (paragraph 0260), thereby removing the solvent.
Claims 19, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomkute-Luksiene as applied to claim 4, above, and further in view of Yen et al. (US 20070077450 A1), hereinafter Yen.
Regarding claim 19 and claim 23, Tomkute-Luksiene does not teach the claimed reaction.
However, Tomkute-Luksiene teaches using a Buchwald-Hartwig amination reaction in the presence of a palladium containing catalyst (e.g. page 5 line 16, page 7 lines 11 and 35) in other steps.
Yen relates to spiroarylamines (paragraph 0009 top) to be used as hole transport material in solar cells (paragraph 0011 bottom).  Yen begins with a synthetic programme extensively based on the palladium-mediated coupling reactions developed by Buchwald and Hartwig (paragraph 0004 middle).  Yen teaches the following reaction (page 8, Scheme I):

    PNG
    media_image6.png
    588
    979
    media_image6.png
    Greyscale

The reaction taught by Yen is analogous to the claimed reaction in the way that the moieties of the final compound are distributed among the reactants.  Yen's teachings show that, when the instant application was filed, the claimed way of producing this type of compound was known in the art to be effective.
	Therefore, it would have been obvious to one of ordinary skill in the art to use Yen's approach to producing spiro compounds and reasonably expect it to effectively produce those taught by Tomkute-Luksiene.
Regarding claim 22, modifying Tomkute-Luksiene as proposed above would have resulted in the following four claimed compounds.

    PNG
    media_image3.png
    334
    424
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    318
    433
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    303
    849
    media_image5.png
    Greyscale

Response to Arguments
Applicant argues that Tomkute-Luksiene does not render claims 4, 11, or 17 obvious because Tomkute-Luksiene discloses millions of compounds and therefore this cannot be considered obvious because it would amount to choosing the specific compounds in claims 4, 11, and 17 out a million possibilities. 
Examiner respectfully disagrees. The preferred embodiments, HTM1, HTM2, HTM3 shows similarity to the claimed compound with the exception of the A4 substituent, and Tomkute-Luksiene discloses that Formula Ib (pg. 7 lines 15-20) is a preferred substituent for the substituent required for A4. Furthermore, R5 being a methoxy group is another preferred embodiment (page 8 line 26). In addition, X is one of four possibilities, while R8 and R9 are one of four possibilities.  The substitutions would have been one preferred element for another and one of ordinary skill in the art 
Applicant argues that the compounds in claims 4, 11, and 17 have been narrow such that they are commensurate in scope with the arguments of unexpected results with respect to compounds 1 and 2. 
Examiner notes that compounds 1 and 2 do not have a phenoxy group for any of the substituent groups R1-R4.
Applicant argues that the performance of HTM1 of Tomkute-Luksiene against Spiro-OMeTAD is not comparable to the performance of Compounds 1 and 2 against Spiro-OMeTAD in the instant invention, because the instant invention is drawn to a perovskite while the invention of Tomkute-Luksiene implements HTM1 in a dye-sensitized solar cell. Examiner notes that Applicant has not compared Compounds 1 and 2, efficiency or durability, against the closest prior art of record which would include HTM1, HTM2, and HTM3 of Tomkute-Luksiene. Unexpected results must be established by comparing the claimed invention against the closest prior art.  In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("[A]n applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art."); accord In re Merchant, 575 F.2d 865, 869, 197 USPQ 785, 788 (CCPA 1978). Applicant equates the closest prior art compounds of Tomkute-Luksiene to Spiro-OMeTAD when discussing durability. Tomkute- Luksiene compares the compounds of their invention against Spiro-OMeTAD, so it is unclear how the compounds of Tomkute- Luksiene can be considered the same as Spiro-OMeTAD. 
‑Methoxy Substituents in Spiro-OMeTAD for Efficient Inorganic−
Organic Hybrid Perovskite Solar Cells) provides evidence (see Fig. 1, 7, po-spiro-OMeTAD) which shows a structure substantially similar to HTM3 of Tomkute- Luksiene except for the positioning of the methoxy group on a phenyl group attached to each nitrogen atom, where po-spiro-OMeTAD has a 9% increase in efficiency over spiro-OMeTAD in a perovskite solar cell. It is unclear how Compounds 1 which has a 6.7% increase in efficiency over spiro-OMeTAD is unexpected when the prior art discloses that repositioning methoxy groups in spiro-OMeTAD can increase efficiency by 9% in a perovskite solar cell.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726